Case 0:19-cv-60260-WPD Document 56 Entered on FLSD Docket 12/05/2019 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

      FRED and FARAH KENT

              Plaintiff,

      v.                                                    CASE NO.: 0:19-cv-60260-WPD-LSS

      CITIBANK, N.A.

              Defendant.
                                                  /

                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            COMES NOW the Plaintiffs, FRED KENT and FARAH KENT and the Defendant,

  CITIBANK, N.A., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned

  counsel, and hereby stipulate to dismiss, with prejudice, each claim asserted by Plaintiffs against

  the Defendant, in the above styled action, with the parties to bear their own attorney’s fees and

  costs. The stipulation is conditioned upon the Court maintaining jurisdiction to enforce the

  settlement agreement.1


  /s/ Heather H. Jones                                        /s/ Brian C. Frontino
  Heather H. Jones, Esq.                                      Brian C. Frontino, Esq.
  Florida Bar No. 0118974                                     Florida Bar No.: 95200
  William “Billy” Peerce Howard, Esq.                         Alisa M. Taormina, Esq.
  Florida Bar No. 0103330                                     Florida Bar No. 70848
  THE CONSUMER PROTECTION FIRM, PLLC                          STROOCK & STROOCK & LAVAN LLP
  4030 Henderson Blvd.                                        200 South Biscayne Boulevard, Suite 3100
  Tampa, FL 33629                                             Miami, FL 33131
  Telephone: (813) 500-1500, ext. 205                         Telephone: (305) 358-9900
  Facsimile: (813) 435-2369                                   Facsimile: (305) 789-9302
  Heather@TheConsumerProtectionFirm.com                       bfrontino@stroock.com
  Billy@TheConsumerProtectionFirm.com                         ataormina@stroock.com
  Attorney for Plaintiff                                      lacalendar@stroock.com
                                                              Attorney for Defendant

  1
      Anago Franchising, Inc., v. Shaz, LLC, 677 F. 3D 1272, 1280 (11TH Cir. 2012)
 Case 0:19-cv-60260-WPD Document 56 Entered on FLSD Docket 12/05/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

      I certify that on December 5, 2019, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                          /s/ Heather H. Jones
                                          Heather H. Jones, Esq.
                                          Florida Bar No. 0118974
